NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30190

                Plaintiff-Appellee,             D.C. No. 6:20-cr-00004-SEH-1

 v.

COLTER JOSEPH EPLER,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Colter Joseph Epler appeals from the district court’s judgment and

challenges the 51-month sentence imposed following his guilty-plea conviction for

being a prohibited person in possession of firearms and ammunition, in violation of

18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

       Epler contends that the sentence is substantively unreasonable because the

district court gave excessive weight to his criminal history and insufficient weight

to his positive personal characteristics. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The within-

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Epler’s extensive

criminal history. See Gall, 552 U.S. at 51; see also United States v. Gutierrez-

Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various

factors in a particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             2                                   20-30190